DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a single spoke of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15- 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gorman (US Patent No. 5,377,999).
Regarding claim 1, the Gorman reference discloses a seal (10) for sealing a shaft, comprising: 
a seal body (body of 10) having an inner member (e.g. member at 18), an outer member (e.g. member at 16), and a connecting member (e.g. member at 14) connecting the inner member and the outer member; and 
at least one spoke (16A’) connected to the seal body, the at least one spoke being configured to stiffen the seal body (Fig. 1-5).
Regarding claim 2, the Gorman reference discloses the inner member is a dynamic member configured to dynamically move and the outer member is a static member configured to remain stationary (Figs. 1,2; Col. 3, Lines 26-36).
Regarding claim 3, the Gorman reference discloses the connecting member and the at least one spoke are together configured to allow the inner member to dynamically flex and prevent the seal from rotating (Figs. 1-5).
Regarding claim 4, the Gorman reference discloses the seal body is configured to dynamically flex in a rotational direction of the shaft without completely rotating with the shaft (Figs. 1-5).
Regarding claim 5, the Gorman reference discloses the connecting member defines a cavity (16A), wherein the at least one spoke is disposed within the cavity and extends in between the inner member and the outer member (Figs. 1-5).
Regarding claim 6, the Gorman reference discloses the connecting member comprises a C-shaped cross- sectional shape (Figs. 4,5).
Regarding claim 7, the Gorman reference discloses the at least one spoke comprises a plurality of spokes (Figs. 1-3).
Regarding claim 8, the Gorman reference discloses the at least one spoke comprises at least one beam (Figs. 1-5).
Regarding claim 9, the Gorman reference discloses the at least one spoke is integrated into the seal body (Figs. 1-5).
Regarding claims 15-20, the methods are obvious in view of the rejections of claims 1-9 in view of Gorman.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chambers, Jr. (US Patent No. 2,434,484).
Regarding claim 1, the Chambers, Jr. (hereinafter Chambers) reference discloses a seal (Figs. 1-3) for sealing a shaft, comprising: 
a seal body (24) having an inner member (25), an outer member (23), and a connecting member (e.g. member of 24 at 39) connecting the inner member and the outer member; and 
at least one spoke (e.g. 33,32,31,50,51, or 52) connected to the seal body, the at least one spoke being configured to stiffen the seal body (Fig. 1-6).
Regarding claim 2, the Chambers reference discloses the inner member is a dynamic member configured to dynamically move and the outer member is a static member configured to remain stationary (Figs. 1,2).
Regarding claim 3, the Chambers reference discloses the connecting member and the at least one spoke are together configured to allow the inner member to dynamically flex and prevent the seal from rotating (Figs. 1,2,3,6).
Regarding claim 4, the Chambers reference discloses the seal body is configured to dynamically flex in a rotational direction of the shaft without completely rotating with the shaft (Figs. 1,2,3,6).
Regarding claim 5, the Chambers reference discloses the connecting member defines a cavity (cavity of 24 holding 30), wherein the at least one spoke is disposed within the cavity and extends in between the inner member and the outer member (Figs. 1-6).
Regarding claim 6, the Chambers reference discloses the connecting member comprises a C-shaped cross- sectional shape (Figs. 1,2,3,6).
Regarding claim 7, the Chambers reference discloses the at least one spoke comprises a plurality of spokes (Figs. 4,5).
Regarding claim 8, the Chambers reference discloses the at least one spoke comprises at least one beam (Figs. 4,5).
Regarding claim 10, the Chambers reference discloses the at least one spoke comprises a spoked insert which is disposed within the connecting member (Figs. 1,2,3).
Regarding claim 11, the Chambers reference discloses the spoked insert is a multipart spoked insert comprising a first ring and a second ring (Fig. 4).
Regarding claim 12, the Chambers reference discloses the multipart spoked insert further comprises at least one ring connecting member rigidly connecting the first ring to the second ring (Figs. 1,2,3).
Regarding claim 13, the Chambers reference discloses the multipart spoked insert further comprises at least one pair of mating features configured to engage the first ring with the second ring (Figs. 4,5).
Regarding claim 14, the Chambers reference discloses the at least one spoke comprises a single spoke (e.g. 30) which is connected to the outer member (Fig. 5).
Regarding claims 15-20, the methods are obvious in view of the rejections of claims 1-9 in view of Chambers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675